KEVIN G. CLARKSON
ATTORNEY GENERAL
Dario Borghesan (Alaska Bar No. 1005015)
Assistant Attorney General
Department of Law
1031 West Fourth Avenue, Suite 200
Anchorage, AK 99501
Telephone: (907) 269-5275
Facsimile: (907) 276-3697
Email: dario.borghesan@alaska.gov

Attorney for Defendant Christina L. Reigh

                            UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF ALASKA

 DAVID GARY GLADDEN, in propria              )
 persona,                                    )
                                             )
               Plaintiff,                    )   Case No. 3:19-cv-00099-SLG
                                             )
 v.                                          )
                                             )
 CHRISTINA L. REIGH, in her personal         )   MOTION TO DISMISS FOR
 and presumed Official capacity,             )   FAILURE TO STATE A CLAIM
                                             )   (FED. R. CIV. P. 12(b)(6)).
               Defendant.                    )

                                   INTRODUCTION

       Plaintiff David Gary Gladden filed a complaint in the Superior Court for the State

of Alaska seeking to enforce an alleged contract to perform mechanical work on an

airplane owned by an acquaintance of his. After presiding over the trial on this claim and

the defendant’s counterclaim, Judge Christina L. Reigh found that there was no such

contract. Instead she found that Gladden had flown his friend’s plane to Washington

without permission and made unauthorized modifications to it. Judge Reigh ruled that

Gladden is liable for damages to compensate for the loss of the plane’s value and the cost



         Case 3:19-cv-00099-SLG Document 9 Filed 05/28/19 Page 1 of 11
of restoring the plane to its previous condition. Now Gladden, having invoked the

jurisdiction of the Alaska superior court in an unsuccessful effort to recover damages

from his friend, alleges that Judge Reigh lacked jurisdiction in that matter and asks this

Court to award him damages against her instead.

       Gladden’s claims should be dismissed because he cannot show he is entitled to the

relief he requests. Gladden attempts to state claims under 42 U.S.C. § 1983, alleging that

Judge Reigh proceeded in the “clear absence of all jurisdiction” and thus denied him due

process. First Am. Compl. at 5. 1 He seeks damages from Judge Reigh in an amount

comparable to the judgement she issued against him, plus two million dollars more in

punitive damages. First Am. Compl. at 96. But judges enjoy absolute immunity from suit

under § 1983. Even if his complaint were construed as an attempt to vacate or reverse the

decision of the Alaska superior court, this Court would be unable to grant him that relief.

Finally, the only federal right he identifies as the basis for his § 1983 claim, due process,

was not violated here because Alaska law offers Gladden all the process that the U.S.

Constitution requires: the right to appeal his adverse decision to the Alaska Supreme

Court and present his jurisdictional arguments there. This Court should dismiss his claims

under Fed. R. Civ. P. 12(b)(6) for failure to state a claim on which relief may be granted.




1
       The paragraph numbers of the first amended complaint reset in each subsection, so
this motion refers to page numbers instead.

Gladden v. Reigh                                              Case No. 3:19-cv-00099-SLG
Motion to Dismiss                                                             Page 2 of 11
         Case 3:19-cv-00099-SLG Document 9 Filed 05/28/19 Page 2 of 11
                      STANDARDS FOR MOTION TO DISMISS

       A motion to dismiss for failure to state a claim under Rule 12(b)(6) tests the legal

sufficiency of a complaint. To withstand a motion to dismiss, a plaintiff must plead

“enough facts to state a claim to relief that is plausible on its face.” Bell Atlantic v.

Twombly, 550 U.S. 544, 570 (2007). “[A] formulaic recitation of the elements of a cause

of action will not do.” Id. at 555.

       For purposes of ruling on a Rule 12(b)(6) motion, the Court “accept[s] factual

allegations in the complaint as true and construe[s] the pleadings in the light most

favorable to the non-moving party.” Manzarek v. St. Paul Fire & Marine Ins. Co., 519

F.3d 1025, 1031 (9th Cir.2008). “[A] court may generally consider only allegations

contained in the pleadings, exhibits attached to the complaint, and matters properly

subject to judicial notice.” Swartz v. KPMG LLP, 476 F.3d 756, 763 (9th Cir.2007). Yet

the Court “need not accept as true conclusory allegations that are contradicted by

documents referred to in the complaint.” Manzarek, 519 F.3d at 1031. Nor must a court

need not accept as true conclusory allegations or legal characterizations. Clegg v. Cult

Awareness Network, 18 F.3d 752, 754–55 (9th Cir.1994).

                            SUMMARY OF ALLEGATIONS

       Although Gladden’s devotes most of his 105-page First Amended Complaint to

dubious legal theories about the jurisdiction of the Alaska courts and the qualifications of

Alaska judges, the gravamen of his complaint is readily discerned. Gladden believes that

Judge Reigh lacked jurisdiction to preside over the lawsuit he filed in the Alaska superior

court, No. 3DI-18-00002 CI, which resulted in a money judgment against him. Compl. at

Gladden v. Reigh                                                Case No. 3:19-cv-00099-SLG
Motion to Dismiss                                                               Page 3 of 11
         Case 3:19-cv-00099-SLG Document 9 Filed 05/28/19 Page 3 of 11
1, 82-84, 93-94, 96. Rather than take his jurisdictional argument to the Alaska Supreme

Court via direct appeal, he has filed this lawsuit to recover damages personally from

Judge Reigh sufficient to offset the judgment against him. Compare Compl. at 96 with

Compl. Ex. 24 at 1. He also seeks millions in punitive damages. Compl. at 96.

       The first paragraph of the complaint alleges that Judge Reigh “proceed[ed] against

Gladden after Gladden had given Reigh ‘actual notice’ that she was proceeding with a

‘clear absence of all jurisdiction’ in the Case: 3DI-18-0002CI in Dillingham, Alaska . . .

.” Compl. at 1. Gladden maintains that jurisdiction exists under “42 U.S.C. § 1983 for a

‘clear absence of all jurisdiction’ for a total denial of ‘Due Process of Law’ [sic] . . . .”

Compl. at 5. In support of this assertion, Gladden devotes reams of paper to the theory

that Judge Reigh is not truly a judge of the Alaska superior court and that the superior

court for the third judicial district is not a valid court. But he returns again to his main

point in his prayer for relief, in which he “seeks damages . . . from REIGH for her

proceeding forward against with a ‘clear absence of all jurisdiction’ in Case 3DI-18-

00002CI in Dillingham, Alaska [sic] . . . .” Gladden also attaches a series of documents

from this case that flesh out the nature of his claims. Compl. at 82 – 84 & Ex. 18-25.

       Exhibit 23 to the complaint is Judge Reigh’s findings of fact, conclusions of law,

and final order in David Gladden v. James Bingman, Sr., 3DI-18-00002 CI, dated

January 22, 2019. This document indicates that Gladden sued Bingman in the Alaska

superior court in Dillingham to enforce an alleged contract to perform work on an

airplane belonging to Bingman. Compl. Ex. 23 at 1. Bingman counterclaimed against

Gladden, alleging that he interfered with Bingman’s possession of the airplane and its

Gladden v. Reigh                                                Case No. 3:19-cv-00099-SLG
Motion to Dismiss                                                               Page 4 of 11
         Case 3:19-cv-00099-SLG Document 9 Filed 05/28/19 Page 4 of 11
logbook, resulting in damages. Id. Trial was held over three days in late 2018 and early

2019. Id. After hearing the evidence at trial, Judge Reigh found that there was no contract

between the parties. Id. at 3, 5. Instead, Judge Reigh found that in 2017 Gladden had

taken possession of Bingman’s plane and flown it from Dillingham to Walla Walla,

Washington without Bingman’s permission. Id. at 3. Roughly a month later, Gladden

flew the airplane back to Dillingham. Id. at 4. Judge Reigh also found that Gladden

performed a major alteration on the airplane. Id. at 4. Because major alterations must be

approved by the FAA, and this one had not, Bingman’s plane was no longer airworthy as

a result of the work Gladden performed on it. Id. at 4.

       Reigh concluded that Gladden had intentionally interfered with Bingman’s

possession of his plane and caused damage to it. Id. at 5. Reigh ruled that Bingman was

entitled to recover $21,530 in damages from Gladden. Id. at 6. She also ruled that

Gladden must return the airplane’s logbook within 10 days under pain of sanctions and

further damages. Id. at 6. A final judgment awarding both damages and litigation costs in

the case was entered on February 22, 2019. Compl. Ex. 24 at 1.

       Gladden now comes to this Court arguing that Judge Reigh presided without

jurisdiction over his case in the Alaska superior court. Compl. at 1, 93-94, 96.

                                       ARGUMENT

I.     Judge Reigh has immunity against Gladden’s § 1983 action for damages.

       “It is well established that state judges are entitled to absolute immunity for their

judicial acts.” Swift v. California, 384 F.3d 1184, 1188 (9th Cir. 2004) (citing Pierson v.

Ray, 386 U.S. 547, 553-54 (1967)). Immunity applies to judicial acts “even when such

Gladden v. Reigh                                              Case No. 3:19-cv-00099-SLG
Motion to Dismiss                                                             Page 5 of 11
         Case 3:19-cv-00099-SLG Document 9 Filed 05/28/19 Page 5 of 11
acts are in excess of their jurisdiction, and are alleged to have been done maliciously or

corruptly.” Stump v. Sparkman, 435 U.S. 349, 356 (1978). The only exceptions are for

acts that are not judicial in nature and for actions taken “in the clear absence of all

jurisdiction.” Ashelman v. Pope, 793 F.2d 1072, 1075 (9th Cir. 1986).

       Gladden does not argue that Judge Reigh’s acts were not judicial in nature, nor

could he. An act is “judicial” if it is “a normal judicial function,” occurred in the judge’s

chambers, “centered around a case then pending before the judge,” and “arose directly

and immediately out of a confrontation with the judge in his or her official capacity.”

New Alaska Dev. Corp. v. Guetschow, 869 F.2d 1298, 1302 (9th Cir. 1989) (citing

Ashelman, 793 F.3d at 1075-76). The act at the core of Gladden’s claims against Judge

Reigh are the orders she issued in 3DI-18-2 CI, Compl. at 1, 82-84, 93-94, 96, Compl.

Ex. 18-25, and these orders check all the boxes of “judicial” action.

       Gladden’s argument that Judge Reigh was acting “in the clear absence of all

jurisdiction” while presiding over his case lacks merit too. This type of argument fails if

“the judge’s ultimate acts are judicial actions taken within the court’s subject matter

jurisdiction.” Guetschow, 869 F.2d at 1302 (quoting Ashelman, 793 F.3d at 1076); accord

Stump v. Sparkman, 435 U.S. at 356 n.6 (explaining clear absence of all jurisdiction does

not exist “where jurisdiction over the subject-matter is invested by law in the judge, or in

the office which he holds”). To make this determination, federal courts look to state law.

See Guetschow, 869 F.2d at 1302. For example, in Guetschow the plaintiff sued the judge

in his divorce case in the Alaska superior court under § 1983, alleging that the judge

acted in the clear absence of all jurisdiction when dividing the assets of the plaintiff’s

Gladden v. Reigh                                               Case No. 3:19-cv-00099-SLG
Motion to Dismiss                                                              Page 6 of 11
         Case 3:19-cv-00099-SLG Document 9 Filed 05/28/19 Page 6 of 11
closely-held corporation as part of the marital property division. The Ninth Circuit

rejected this argument, citing Alaska statutes and decisions of the Alaska Supreme Court

in holding that the judge was entitled to immunity because his actions “c[ame] within the

trial judge’s general subject matter jurisdiction.” Id.

       The act that Gladden’s complaint is based on—Judge Reigh’s order that Gladden

is liable for intentional interference with his friend’s airplane and must pay the resulting

damages—is well within the subject-matter jurisdiction of the Alaska superior court. 2

“The superior court is the trial court of general jurisdiction, with original jurisdiction in

all civil and criminal matters,” and its jurisdiction “extends over the whole of the state” of

Alaska. Alaska Stat. 22.10.020(a) – (b). “The superior court has been traditionally

regarded as having the power to hear all controversies which may be brought before it

within the legal bounds of rights or remedies, except insofar as has been expressly and

unequivocally denied by the state’s constitution or statutes.” Siggelkow v. State, 731 P.2d

57, 61 (Alaska 1987) (emphasis in original). Accordingly the superior court has

jurisdiction over both contract claims such as the one Gladden filed, see Bubbel v. Wien

Air Alaska, Inc., 682 P.2d 374, 376 n.2 (Alaska 1984) (holding superior court had

jurisdiction over contract claim which did not involve interpretation of collective

bargaining agreement), and tort claims for intentional interference and conversion like the

counterclaim against him, see K&K Recycling, Inc. v. Alaska Gold Co., 80 P.3d 702, 716-



2
        Although Gladden complains of other cases in the Alaska courts to which he was a
party, e.g. Compl. at 85, those cases were before other judges—whom he has not named
in this complaint—and thus cannot be the basis for his claims against Judge Reigh.

Gladden v. Reigh                                               Case No. 3:19-cv-00099-SLG
Motion to Dismiss                                                              Page 7 of 11
         Case 3:19-cv-00099-SLG Document 9 Filed 05/28/19 Page 7 of 11
17 (Alaska 2003); Adam M. v. Christina B., No. S-14569, 2013 WL 2490423 at *6

(Alaska June 5, 2013) (rejecting argument that superior court lacked jurisdiction to

adjudicate tort claim between spouses in divorce action). Even if Gladden’s implausible

allegations about Judge Reigh’s oath of office and the division of the superior court into

improper administrative districts were true, 3 they would not matter: the judicial order that

he complains of is unquestionably a judicial action within the subject-matter jurisdiction

of the Alaska superior court.

       For this reason, Judge Reigh has immunity against Gladden’s section 1983 claims.

Because Gladden does not plead any other cause of action for damages or seek any other

form of relief, his complaint must be dismissed in its entirety.

II.    Even if Gladden’s complaint were construed as an attempt to reverse the
       state court judgment against him, the Rooker-Feldman doctrine would
       preclude this Court from granting that relief.

       Even if the Court were to generously construe Mr. Gladden’s complaint as a bid to

vacate or reverse the state court judgment against him, the Court could not grant him that

relief because of the Rooker–Feldman doctrine. Rooker–Feldman prohibits a federal

district court from exercising subject matter jurisdiction over a suit that is a de facto

appeal from a state court judgment. Bianchi v. Rylaarsdam, 334 F.3d 895, 898 (9th Cir.

2003). Put another way, “[i]f a federal plaintiff asserts as a legal wrong an allegedly

erroneous decision by a state court, and seeks relief from a state court judgment based on



3
        This Court can take judicial notice that according to the Alaska Court System,
Judge Reigh is an official superior court judge. See
https://public.courts.alaska.gov/web/judges/docs/clr.pdf (last accessed May 28, 2019).

Gladden v. Reigh                                               Case No. 3:19-cv-00099-SLG
Motion to Dismiss                                                              Page 8 of 11
         Case 3:19-cv-00099-SLG Document 9 Filed 05/28/19 Page 8 of 11
that decision, Rooker–Feldman bars subject matter jurisdiction in federal district court.”

Kougasian v. TMSL, Inc., 359 F.3d 1136, 1140 (9th Cir. 2004). To the extent Gladden

seeks to undo the effect of the superior court’s order, this Court lacks jurisdiction to grant

him that relief.

III.   Gladden fails to show a violation of the U.S. Constitution or federal statute
       that would entitle him to relief under § 1983.

       Alleging a violation of 42 U.S.C. § 1983 is not enough to state a viable claim. The

plaintiff must also show a violation of a federal constitutional or statutory right for which

§ 1983 provides a remedy. Guetschow, 869 F.2d at 1305 (“To sustain an action under §

1983, a plaintiff must show . . . that the conduct [complained of] deprived the plaintiff of

a constitutional right.”). Although Gladden invokes the phrase “due process” in his bid

for federal jurisdiction, Compl. at 5, a due process claim fails as a matter of law because

“available post-deprivation state law remedies provide [him] with all the process that is

due.” Guetschow, 869 F.2d at 1305. Gladden, like all litigants in the Alaska superior

court, has the right to appeal an adverse decision to the Alaska Supreme Court. Alaska

Stat. 22.05.010(a) (providing a party may appeal an action commenced in the superior

court to the Alaska Supreme Court as a matter of right); Alaska R. App. P. 202(a) (“An

appeal may be taken to the supreme court from a final judgment entered by the superior

court . . . .”). That process affords him a remedy for any jurisdictional deficiencies in his

superior court case, so he cannot maintain that Judge Reigh’s order deprives him of

property with due process. Because Gladden does not identify any other federal




Gladden v. Reigh                                               Case No. 3:19-cv-00099-SLG
Motion to Dismiss                                                              Page 9 of 11
         Case 3:19-cv-00099-SLG Document 9 Filed 05/28/19 Page 9 of 11
constitutional or statutory rights that were violated by Judge Reigh, his § 1983 claim fails

as a matter of law.

       DATED: May 28, 2019.

                                          KEVIN G. CLARKSON
                                          ATTORNEY GENERAL


                                          By:    /s/Dario Borghesan
                                                 Dario Borghesan
                                                 Assistant Attorney General
                                                 Alaska Bar No. 1005015
                                                 Department of Law
                                                 1031 West Fourth Avenue, Suite 200
                                                 Anchorage, AK 99501
                                                 Phone: (907) 269-5275
                                                 Facsimile: (907) 276-3697
                                                 Email: dario.borghesan@alaska.gov
                                                 Attorney for Defendant Christina L.
                                                 Reigh




Gladden v. Reigh                                             Case No. 3:19-cv-00099-SLG
Motion to Dismiss                                                           Page 10 of 11
        Case 3:19-cv-00099-SLG Document 9 Filed 05/28/19 Page 10 of 11
                            CERTIFICATE OF SERVICE

      I certify that on May 28, 2019 the foregoing was served electronically on all

parties via CM/ECF. I also caused to be served via U.S. mail a paper copy of this

document on:

      David Gary Gladden
      P.O. Box 977109
      Wasilla, AK 99687
                                         /s/Dario Borghesan
                                         Dario Borghesan
                                         Assistant Attorney General




Gladden v. Reigh                                           Case No. 3:19-cv-00099-SLG
Motion to Dismiss                                                         Page 11 of 11
        Case 3:19-cv-00099-SLG Document 9 Filed 05/28/19 Page 11 of 11
